



Exhibit 10.13


Memorandum and Acceptance Agreement
To:
[Ÿ]

From:
AGNC Mortgage Management, LLC

Date:
[Ÿ], 2017

Re:
Performance Incentive Plan - MTGE Award



We are pleased to inform you that on [Ÿ], 2017, AGNC Mortgage Management, LLC
(the “Company”) granted you an Incentive Award (the “Award”) under the terms of
the AGNC Mortgage Management, LLC Performance Incentive Plan - MTGE (the “Plan”)
in the amount of $[Ÿ] (allocated to notional MTGE shares), subject to your
acceptance of and agreement to the terms and conditions described in this
Memorandum and Acceptance Agreement (this “Agreement”). As your Award vests, it
will be paid pursuant to Section 6 of the Plan, subject to the terms of any
valid deferral election between you and the Company. Capitalized terms used in
this Agreement that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.
Your Award consists of three (3) equal installments (each, an “Installment”),
each of which shall be considered a separate payment for purposes of Section
409A of the Code. Your Installments shall vest pursuant to the following vesting
schedule, subject to your continued service with the Company and/or an Affiliate
and the conditions set forth in the Plan:
Date
Vested Percentage
 
33.33%
 
33.33%
 
33.34%



Notwithstanding the foregoing, your Award will become fully vested if, while you
are continuously employed by the Company, AGNC or any of their Affiliates (or
any of their successors), your employment with the Company, AGNC or any of their
Affiliates (or any of their successors) terminates as a result of: (i) your
death, (ii) your Disability (pursuant to subparagraph 5(b)(ii) of the Employment
Agreement), (iii) a Termination Without Cause (as defined in the Employment
Agreement) or (iv) a Termination For Good Reason (as defined in the Employment
Agreement). For purposes of this paragraph, “Employment Agreement” means the
Amended and Restated Employment Agreement, entered into as of [ ], between you
and the Company.
If you have any questions, please contact your Human Resources representative.
Otherwise, please sign below and return to [Ÿ] by [Ÿ], 2017 to accept and agree
to the terms of the Award, including your agreement that the Award is fully
subject to, and governed by, the terms of the Plan (as specifically modified
herein), a copy of which the Company has previously provided to you.
Sincerely,
AGNC Mortgage Management, LLC
Accepted and agreed this _____ day of ____________, 2017:
                    
[Ÿ]



